IMPORTANT NOTICE
        NOT TO BE PUBLISHED OPINION

THIS OPINION IS DESIGNATED “NOT TO BE PUBLISHED.”
PURSUANT TO THE RULES OF CIVIL PROCEDURE
PROMULGATED BY THE SUPREME COURT, CR 76.28(4)(C),
THIS OPINION IS NOT TO BE PUBLISHED AND SHALL NOT BE
CITED OR USED AS BINDING PRECEDENT IN ANY OTHER
CASE IN ANY COURT OF THIS STATE; HOWEVER,
UNPUBLISHED KENTUCKY APPELLATE DECISIONS,
RENDERED AFTER JANUARY 1, 2003, MAY BE CITED FOR
CONSIDERATION BY THE COURT IF THERE IS NO PUBLISHED
OPINION THAT WOULD ADEQUATELY ADDRESS THE ISSUE
BEFORE THE COURT. OPINIONS CITED FOR CONSIDERATION
BY THE COURT SHALL BE SET OUT AS AN UNPUBLISHED
DECISION IN THE FILED DOCUMENT AND A COPY OF THE
ENTIRE DECISION SHALL BE TENDERED ALONG WITH THE
DOCUMENT TO THE COURT AND ALL PARTIES TO THE
ACTION.
                                              RENDERED: SEPTEMBER 24, 2020
                                                      NOT TO BE PUBLISHED

                  Supreme Court of Kentucky
                                    2019-SC-0023-MR


GILBERT HALL                                                          APPELLANT


                   ON APPEAL FROM BRACKEN CIRCUIT COURT
V.                  HONORABLE STOCKTON B. WOOD, JUDGE
                               NO. 17-CR-00031


COMMONWEALTH OF KENTUCKY                                               APPELLEE



                     MEMORANDUM OPINION OF THE COURT

                                      AFFIRMING

      A circuit court jury convicted Gilbert Hall of second-offense trafficking of

a controlled substance in the first degree and recommended a sentence of

twenty years’ imprisonment. He now appeals the resulting judgment as a

matter of right.1 He argues that the trial court erred by denying his motion to

suppress evidence obtained under a warrant to search his residence and that

palpable error resulted from extraneous information contained in trial exhibits

available for the jury’s review during deliberation.

      We affirm the judgment. We hold that the trial court properly denied

Hall’s motion to suppress because the issuance of the search warrant for the

residence was supported by probable cause and because any error resulting

from the jury’s access to exhibits containing extraneous information was



      1   Ky. Const. § 110(2)(b).

                                          1
waived by trial counsel’s failure to object, and otherwise fails to rise to the level

of palpable error.


                 I. FACTUAL AND PROCEDURAL BACKGROUND

       Trooper Currans believed individuals with outstanding arrest warrants

were staying in Gilbert Hall’s residence. He therefore called Hall and obtained

his permission to enter the residence to search for these individuals. Once

inside, Currans observed two padlocked doors downstairs and three women

upstairs, all with outstanding arrest warrants.

      Currans first approached Chelsey Curtis, who was sitting in a room with

a hole in the wall that visibly held a green Crown Royal bag. The bag contained

needles and a spoon with residue. When asked if the bag was hers, she stated

she would claim it but that it contained “a little bit of everyone’s things.” She

also informed Currans that a needle was in the drawer of the dresser.

      In another room, Currans located two other women, Chylynn Elliot and

Hope Elliot. On a table inside the room they occupied, Currans observed a

plate holding a syringe, a razor blade, and a plastic bag. As he was leaving, he

saw in an unoccupied room a spilled trashcan containing needle caps.

      Based on these observations, Currans sought and obtained from the trial

commissioner a search warrant for the premises. The search revealed

additional drug paraphernalia and a locked safe. He then obtained a second

search warrant for the safe and found inside methamphetamine, marijuana, a

digital scale, cash, a rolled-up dollar, straws, a cell phone, needles, and a

needle cap.


                                          2
       Hall was later indicted on one count of trafficking a controlled substance

of more than two grams of methamphetamine in the first degree, second

offense. He moved to suppress the evidence against him based on a lack of

probable cause for the first search warrant, but the trial court denied his

motion.

                                         II. ANALYSIS

   A. The Trial Court Properly Denied the Defendant’s Motion to
      Suppress.

       In reviewing a trial court’s suppression-motion ruling, an appellate court

first determines if substantial evidence supports the factual findings.2 The

proper factual findings are then reviewed to determine if the trial court

accurately decided that the issuing judicial officer had a substantial basis for

concluding probable cause existed.3 So we review the trial court’s conclusion

that a substantial basis existed for the trial commissioner’s determination of

probable cause.4 The trial commissioner’s decision is given deference, and a

reviewing court only considers the information within the four corners of the

affidavit.5


       2Commonwealth v. Pride, 302 S.W.3d 43, 49 (Ky. 2010); Beemer v.
Commonwealth, 665 S.W.2d 912, 915 (Ky. 1984) (applying the “substantial basis” test
to the decision of the warrant-issuing judge to determine if there was probable cause).
       3 Pride, at 49. (“The proper test for appellate review of a suppression hearing
ruling regarding a search pursuant to a warrant is to determine first if the facts found
by the trial judge are supported by substantial evidence, and then to determine
whether the trial judge correctly determined that the issuing judge did or did not have
a ‘substantial basis for . . . conclud[ing]’ that probable cause existed.”) (citing Illinois v.
Gates, 462 U.S. 213, 238 (1983)).
       4 Id.
       5 Id. (“[A]ll reviewing courts must give great deference to the warrant-issuing

judge's decision . . . . ”) (citing Gates, 462 U.S. at 238).

                                               3
      The Fourth Amendment of the U.S. Constitution and Section 10 of the

Kentucky Constitution protect a citizen from unreasonable searches and

seizures. A search warrant is required to “allow a neutral judicial officer to

assess whether the police have probable cause to make an arrest or conduct a

search.”6 Any valid search warrant must be adequately supported by probable

cause.7 In determining if probable cause exists, the issuing judicial officer

evaluates the totality of the circumstances, as described in the supporting

affidavit.8 The issuing judicial officer must consider the circumstances stated

in the affidavit and determine if they establish a fair probability that

contraband or evidence of a crime will be found in the place to be searched.9

      In the present case, substantial evidence supported the trial court’s

finding that the warrant was supported by probable cause. The totality of the

circumstances described in the affidavit indicated that evidence of drug

trafficking would likely be found at Hall’s residence. The affidavit stated that

Currans, after entering the home with Hall’s permission, observed various drug

paraphernalia, such as needle caps, razor blades, and residue on spoons.

Further, the affidavit described that he found three women with outstanding

arrest warrants who were staying there. Additionally, most of the

paraphernalia Currans observed remained unclaimed at the time he applied for

a warrant. The green Crown Royal bag was partially claimed by Curtis, who


      6 Id.
      7 Id.
      8   Beemer, 665 S.W.2d at 914.
      9 Id. at 915.

                                         4
stated it was hers but that it contained everyone’s things. However, no one

claimed the discarded needle caps or the plate, syringe, or razor blade. The

unclaimed items, the padlocked doors, and the fact that Currans saw drug

paraphernalia in three different rooms located near or in the possession of two

women staying at Hall’s residence established that additional evidence of drug

trafficking would likely be found inside the residence.

      Therefore, substantial evidence supported the trial court’s determination

that probable cause existed because the affidavit provided the issuing trial

commissioner a substantial basis to conclude evidence of drug trafficking

would likely be found at Hall’s residence. As such, we affirm the trial court’s

denial of the suppression motion.

   B. Hall is not entitled to a new penalty-phase trial.

      Hall contends that he is entitled to a new penalty phase because he was

prejudiced by extraneous information contained in the Commonwealth’s

exhibits introduced during the penalty phase of the trial. During the penalty

phase, the jury heard testimony from Hall’s parole officer listing his extensive

history of criminal convictions. The Commonwealth then introduced copies of

these prior convictions as trial exhibits. And the trial court sent these exhibits

into the jury room, making them available for review by the jury during

deliberation. The Commonwealth does not dispute that some of these exhibits

contained extraneous information: a listing of an amended charge and the

names of two of Hall’s prior victims.




                                        5
   1. Hall waived for this appeal the issue of extraneous information
      appearing in the Commonwealth’s penalty phase exhibits.

      As an initial matter, we note that any error resulting from the

information within the exhibits was invited and, therefore, could be properly

considered waived on appeal.10 Lack of objection can result in either the issue

being unpreserved or waived.11 An issue is waived when there is a knowing

relinquishment of a right.12 This requires some affirmative act by the waiving

party.13 For example, in Quisenberry v. Commonwealth, the defense approved

jury instructions after being able to review them and raise any objections.14 As

a result, any error arising from the instructions was invited because any issue

with the instructions should have been raised after reviewing them.15 So the

right to challenge the instructions on appeal was relinquished.16 Similarly in

Graves v. Commonwealth, an error in jury instructions was waived because

defense counsel was informed of the defect at trial by opposing counsel but

raised no objection and subsequently approved them.17 The trial counsel’s

awareness and acceptance of the proposed, defective jury instructions invited




      10   Salisbury v. Commmonwealth, 556 S.W.2d 922, 927 (Ky. App. 1977).
      11   Quisenberry v. Commonwealth, 336 S.W.3d 19, 37–38 (Ky. 2011).
      12 Id. at 38.
      13  Id.
      14 Id. at 37, 38.
      15   Id. at 38.
      16 Id. at 37 (“[H]owever, at the close of proof, when the trial court and parties
were discussing the jury instructions, Quisenberry himself requested facilitation
instructions and referred the court to evidence he claimed supported them. These
alleged errors, therefore, were not merely unpreserved, they were invited.”).
      17   384 S.W.3d 144, 152 (Ky. 2012).

                                             6
any instructional error such that any challenges to them were waived on

appeal.18

      Further, even if counsel is unaware of an issue, if it could have been

discovered through adequate investigation it is waived on appeal. For example,

in McQueen v. Commonwealth, a jury selection issue was not raised during trial

because counsel was not aware of it.19 But the issue was waived on appeal

because “[t]hrough the exercise of reasonable diligence, McQueen's counsel

could have discovered the disqualification of Juror S.S. prior to examining the

jurors . . . . As such, we hold that McQueen waived his jury selection

argument.”20 Trial counsel could have discovered the issue and objected at

trial, but having failed to do so, could not later raise the issue on appeal.21

Likewise, in Cummings v. Commonwealth, a jury-empanelment issue was

waived because there was “no indication in the record that the defense should

not have been similarly aware of the erroneous presence of Juror #25.”22 The

issue was not merely unpreserved but waived because counsel had the

opportunity to know of the error and to object during trial.23

      In this case, Hall has waived his right to challenge the Commonwealth’s

penalty-phase exhibits because any prejudicial information in the exhibits




      18   Id. at 152.
      19   339 S.W.3d 441, 446–47 (Ky. 2011).
      20   Id. at 447.
      21   Id.
      22   560 S.W.3d 844, 846 (Ky. 2018).
      23   Id. at 845.

                                             7
could have been discovered through a reasonable investigation and defense

counsel allowed them to be submitted to the jury without reviewing them. Any

error that resulted from the extraneous information in the exhibits was invited

because all counsel had ample opportunity to review them and make proper

objections. The issue at hand is like that in McQueen where counsel would

have been aware of the jury-empanelment issue if a reasonable investigation

had been made.24 Here, defense counsel, the Commonwealth, and the trial

court engaged in two bench conferences to discuss the exhibits and their

contents. Defense counsel made no objection or request to review the

documents at the bench conferences or any other time during trial. Defense

counsel could have become aware of any extraneous information in the exhibits

if she had exercised reasonable diligence in reviewing them.

      Further, counsel’s actions affirmatively relinquished the right to

challenge the exhibits on appeal. Quisenberry and Graves found jury-

instruction issues to be waived on appeal when the attorneys approved them

without objection.25 In the current matter, Hall’s counsel did not specifically

approve the exhibits, but during the first bench conference in which the

exhibits were discussed, the Commonwealth seemed uncertain about the

information within them, and Hall’s counsel specifically told the trial court she

had not seen them. The Commonwealth’s uncertainty as to the information in

the exhibits and the defense counsel’s acknowledgment that she had not



      24   McQueen, at 447.
      25   Quisenberry, 336 S.W.3d at 38; Graves, 384 S.W.3d at 152.

                                           8
reviewed them should have resulted in either a request from defense counsel to

examine them, or an objection. During the second bench conference, it

became clear that the jury would have access to the exhibits during

deliberations. Even though the Commonwealth stated it had double-checked

them for extraneous information, Hall’s counsel still made no request to review

them herself and made no objection. Therefore, defense counsel invited any

error resulting from the jury’s access to the exhibits. Defense counsel was

aware that she had not reviewed them, that the jury would have access to

them, and that earlier uncertainty existed as to the information they contained.

Thus, any challenge to the extraneous information in the exhibits was waived

on appeal.

   2. The extraneous information in the Commonwealth’s penalty phase
      exhibits did not result in palpable error.

      Because neither party addressed the waiver issue on appeal, we will

analyze, as requested by Hall, the errors that appear of record arising out of

extraneous information found in the exhibits sent to the jury room. Because

this issue was unpreserved, we review for palpable error.26 Palpable error

occurs when the defendant suffers egregious prejudice that seriously affected

the fairness of the proceeding and creates a substantial possibility that the




      26   Stansbury v. Commonwealth, 54 S.W.3d 293, 300 (Ky. 2015).

                                          9
result would not have been the same despite the error.27 Overall, the error

must have resulted in a manifest injustice.28

   a. The improperly admitted amended charge did not result in palpable
      error.

       Under KRS 532.055, admissible evidence during the penalty phase

includes: (1) minimum parole eligibility, prior convictions of the defendant,

both felony and misdemeanor; and (2) the nature of prior offenses for which he

was convicted. But, “[t]he evidence of prior convictions is limited to conveying

the jury the elements of the crimes previously committed . . . . Additionally,

the trial court should avoid identifiers, such as naming of victims, which might

trigger memories of jurors who may—especially in rural areas—have prior

knowledge about the crimes.”29

       During the penalty phase of Hall’s trial, the jury was potentially exposed

to extraneous information including a prior amended charge of second-degree

burglary, names of two prior victims, one of whom was from the surrounding

area, and a court document stating he was likely to recidivate. Overall, it was




       27Id. at 300 (“A palpable error ‘affects the substantial rights of a party . . . and
appropriate relief may be granted upon a determination that manifest injustice has
resulted from the error.’ To ascertain the existence of manifest injustice, ‘a reviewing
court must plumb the depths of the proceeding . . . to determine whether the defect in
the proceeding was shocking or jurisprudentially intolerable.’”) (citing Martin v.
Commonwealth, 207 S.W.3d 1, 4 (Ky. 2006)).
       28 Prescott v. Commonwealth, 572 S.W.3d 913, 922 (Ky. App. 2019) (“When an
appellate court engages in a palpable error review, its focus is on what happened and
whether the defect is so manifest, fundamental and unambiguous that it threatens the
integrity of the judicial process.”).
       29   Mullikan v. Commonwealth, 341 S.W.3d 99, 109 (Ky. 2011).

                                            10
error for the jury to have access to the amended charge and names of victims,

but this did not result in a manifest injustice.

      The jury’s exposure to Hall’s amended charge did not egregiously affect

his sentence. In deciding if improperly admitting dismissed or amended

charges constitutes palpable error, the reviewing court considers if the

defendant was ultimately sentenced to the maximum penalty and how directly

the jury was introduced to the extraneous prejudicial information.30 For

example, in Blane v. Commonwealth, the jury’s exposure to improper direct

testimony about incorrect and ultimately dismissed charges created a palpable

error and warranted resentencing.31 The live, incorrect testimony about the

defendant’s prior charges was unduly prejudicial and likely had a significant

effect on the jury’s penalty deliberations.32

      In contrast, in Martin v. Commonwealth no palpable error occurred even

though the jury had access to the defendant’s amended charges during their

penalty deliberations because the trial testimony about the prior convictions

was proper.33 The jury’s less direct exposure to the defendant’s amended and

dismissed charges during deliberations, as compared to hearing live, incorrect

testimony, decreased the risk that the extraneous information would

egregiously affect the outcome.34 The Court found it was more likely the jury’s



      30   Martin, 409 S.W.3d at 348–49.
      31   364 S.W.3d 140, 153 (Ky. 2012).
      32   Id. at 153.
      33   409 S.W.3d at 348–49.
      34   Id. at 349.

                                             11
sentence was influenced by the defendant’s criminal history and the crime

committed instead of the amended charges.35 Similarly, in Miller v.

Commonwealth, the erroneous discussion of the defendant’s uncharged prior

bad acts was error but did not result in a manifest injustice because the jury

was properly aware of the defendant’s three prior convictions, multiple parole

violations, and continued drug use on parole.36 The jury’s exposure to his

uncharged conduct was erroneous, but the jury was not so unfairly influenced

by it to constitute palpable error in light of his other criminal conduct.37

      During deliberation in Hall’s penalty phase, the jury had access to an

exhibit listing his amended charge of second-degree burglary. The discrepancy

between the indictment charging him with first-degree burglary and the

judgment explaining his plea to second-degree appears on separate pages.

Appellant contends the indictment was the first page of the documents sent

back to the jury. It is uncertain whether the jury viewed the exhibits because

the documents were handed to the bailiff only to give to the jury if they

requested to see them. While it is unclear if the jury saw this extraneous

information, this analysis will presume it did.38




      35   Id.
      36   394 S.W.3d 402, 405–408 (Ky. 2011).
      37   Id. at 408.
       38 Martin, at 348 (Ky. 2013); Parker v. Commonwealth, 482 S.W.3d 394, 407 (Ky.

2016) (“The trial record does not make clear that the certified documents were, in fact,
admitted into evidence. And even if they were introduced, the record further does not
establish that the jury had access to them. Nevertheless, as in Martin we may
presume that the unredacted certified records were erroneously provided to the jury
when it retired to deliberate.”) (citation omitted).

                                          12
      It was error to show the amended charge. But we are satisfied that such

error did not likely influence the jury’s sentence. By way of live testimony given

by Hall’s parole officer, the jury was made aware of Hall’s prior convictions and

this was one prior conviction among eight. Additionally, unlike in Blane, where

the jury heard trial testimony about incorrect amended and dismissed charges,

Hall’s jury was never directly informed of the amended charge.39 Here, the

circumstances are more like Martin, as the jury was only exposed to an

amended charge during the deliberations, and it was for the same crime of

which Hall was eventually convicted, just for a lesser degree. Additionally, the

jurors heard testimony regarding his prior offenses and were aware of the

second-degree burglary charge. So, while the jury may have considered his

prior offenses in determining his sentence, it is unlikely it specifically

considered that he was originally charged with first-degree burglary but

pleaded to second-degree. While this information should not have been

submitted to the jury, it does not seem likely it was heavily considered in

deciding Hall’s sentence.

   b. Exposure to the names of Hall’s prior victims did not result in
   palpable error.

      Hall’s jury also had access to exhibits containing the names of two of his

victims from earlier crimes, but we again conclude such error did not

egregiously affect his sentence. In Stansbury v. Commonwealth, the jury’s



      39 Blane, 364 S.W.3d at 152-53. Also, the Court notes that in Taulbee v.
Commonwealth, 438 S.W.2d. 777, 779 (1969), prejudice was presumed because of the
jury’s exposure to direct inflammatory testimony by the prosecutor; however, the
current facts involve no issue with trial testimony.

                                         13
access to the defendant’s amended charges and the names of his prior victims

who were from the same small county as where the jury was seated resulted in

palpable error.40 In a rural area, when the jury is exposed to the name of a

victim from the same venue as the trial, it is perhaps more likely a juror might

know the victim or their family.41 Further, Stansbury’s jury was also exposed

to his amended charge for one out of two of his prior convictions.42 An

amended charge among a limited criminal history is more prejudicial than

when it is listed within an extensive criminal history because it becomes more

likely the jury will notice it and give it weight in their deliberations.43 The

combination of the substantial prejudice from the jury’s exposure to the

victim’s names and the amended charge resulted in a manifest injustice.44

      In the present case, the jury was exposed to the name of Jennifer Hall,

who is from Fleming County, because that name appeared on the exhibit

evidencing Hall’s prior domestic-violence charge in that county. Hall argues

that because Fleming County is near Bracken County, where the present trial

took place, and both are rural counties, palpable error occurred as in

Stansbury. But during voir dire at Hall’s trial the prospective jurors were

asked if any of them knew Jennifer Hall because she is Hall’s former spouse.

Additionally, the chance of a jury member knowing Jennifer Hall is lessened by



      40   454 S.W.3d 293, 304–05 (Ky. 2015).
      41   Id. at 304.
      42   Id. at 305.
      43   Id.
      44   Id.

                                          14
her residing in Fleming County rather than Bracken County. Bracken and

Fleming Counites are both within the 19th Judicial Circuit but are separated

from each other by Mason and Robertson counties. There is a remote chance

that a member of the jury did not forthrightly respond during voir dire

concerning their knowledge of Jennifer Hall, but the inquiry removes the

likelihood of prejudice as identified in Stansbury. The trial taking place in a

venue different from the venue where the prior charge was prosecuted

combined with the screening during voir dire renders unlikely the prospect that

the appearance of Jennifer Hall’s name as a victim in Hall’s criminal history

was extremely prejudicial to Hall.

      In another exhibit, the jury had access to the name of Hall’s previous

victim, “Officer Charlie Sims,” who is listed in Hall’s 2001 Adams County, Ohio

indictment for intimidation of a witness. However, there is no evidence or

indication that any member of the jury knew the officer, or that he was from

Bracken County. Further, the incident apparently arose in Adams County,

Ohio, which lessens the probability that a member of this Bracken County jury

knew Officer Charlie Sims. We are satisfied that the appearance of Officer

Charlie Sims’s name in an exhibit potentially viewed by the jury did not result

in the extreme prejudice as in Stansbury.

      Although the names of the previous victims were admitted alongside an

amended charge, unlike Stansbury, where the defendant only had two prior

convictions and the amended charges related to one of the two, Hall has an

extensive criminal history and his jury was properly made aware of his seven



                                        15
prior convictions during the trial.45 Therefore, while it was error for the jury to

have access to the amended charge and the names of his prior victims, the

probability that the outcome was egregiously affected by these errors is low and

does not constitute palpable error.

   c. The jury’s access to information that Defendant was likely to
   reoffend did not result in palpable error.

      Also available to the jury were documents stating Hall had violated his

community control for prior crimes, had committed new offenses before

completing parole, and that he was likely to recidivate. For example, page two

of the Commonwealth’s Exhibit #13 lists a finding that Hall is likely to reoffend

because he has committed offenses while on community control in Ohio and

has a repetitive criminal history. The jury knew of his criminal history because

of his parole officer’s testimony about Hall’s seven prior convictions and that he

was a repeated felony offender. The jury could reasonably infer from the

testimony that because he had repeatedly offended in the past, he was likely to

do so again, and therefore the maximum penalty should be imposed. Further,

the jury asked one question during their brief deliberations regarding how long

Hall had served for his previous eleven-year sentence. This may suggest that

the jury was contemplating his prior convictions and the effectiveness of his



      45  454 S.W.3d at 305 (“Stansbury's only prior convictions consisted of two
counts of third-degree burglary and third-degree criminal mischief and one count each
of third-degree assault and third-degree arson. We cannot say that introduction of the
dismissed wanton endangerment charge, which was filed in conjunction with the
assault and arson charges, did not have an impact. Furthermore, we cannot say that
the introduction of the identities of local victims with whom the jurors might have had
a connection did not have an impact.”).



                                          16
past punishments. While it cannot be said that the jury’s sentence of twenty

years was not influenced by the extraneous information, it did not cause such

egregious error to result in a manifest injustice.

      Hall’s jury was erroneously exposed to extraneous information during

deliberation of the penalty phase of Hall’s trial in the form of an amended

charge, names of the two prior victims, and a statement that Hall was likely to

reoffend. We find that this exposure did not create a substantial likelihood of

manifest injustice. The jury’s recommended sentence of twenty years was more

likely the result of consideration of Hall’s extensive criminal history,

ineffectiveness of previous punishments, and lack of acceptance of

responsibility. Moreover, we are persuaded that Defense counsel waived the

erroneous nature of the exhibits. We conclude that Hall is not entitled to a new

penalty phase.

                               III.      CONCLUSION

      For the reasons stated above, we affirm the judgment.

All sitting. All concur.



COUNSEL FOR APPELLANT:

Molly Mattingly
Department of Public Advocacy

COUNSEL FOR APPELLEE:

Daniel Jay Cameron
Attorney General of Kentucky

James Patrick Judge
Assistant Attorney General

                                        17